 
 
I 
111th CONGRESS
1st Session
H. R. 2900 
IN THE HOUSE OF REPRESENTATIVES 
 
June 16, 2009 
Mr. King of Iowa (for himself and Mr. Mack) introduced the following bill; which was referred to the Committee on Education and Labor
 
A BILL 
To repeal the wage rate requirements commonly known as the Davis-Bacon Act. 
 
 
1.Short titleThis Act may be cited as the Davis-Bacon Repeal Act.
2.Repeal of Davis-Bacon wage requirementsSubchapter IV of chapter 31 of title 40, United States Code, is repealed.
3.Reporting requirements repealSection 276c of title 40, United States Code, is repealed.
4.Effective date and limitationThe amendments made by sections 2 and 3 shall take effect 30 days after the date of the enactment of this Act but shall not affect any contract in existence on such date of enactment or made pursuant to invitation for bids outstanding on such date of enactment. 
 
